IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-75,684-01


RICKY CASIANO, Relator

v.

TARRANT COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 0874065D IN THE CRIMINAL DISTRICT COURT #3
FROM TARRANT COUNTY


 
 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he mailed a petition for expunction to the Criminal
District Court #3 of Tarrant County, but that the Tarrant County District Clerk refuses to file the
petition or inform Relator of its filing date. 
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Tarrant County, is ordered to file a response, stating whether the Clerk has received Relator's
petition for expunction, and if so, whether the petition has been filed.  If the petition has not been
filed, the District Clerk shall state why not.  If the petition has been filed, the District Clerk shall
notify Relator of this fact and of the date upon which the petition was filed, and shall provide this
Court with proof of such notification.  This application for leave to file a writ of mandamus shall be
held in abeyance until the respondent has submitted the appropriate response.  Such response shall
be submitted within 30 days of the date of this order.


Filed: May 4, 2011
Do not publish